DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Sonic and Ultrasonic Measurement Applications for Cased Oil Wells”, Zeroug et al. (referred hereafter Zeroug et al.).

Referring to claim 1, Zeroug et al. disclose a method (Abstract) comprising:
determining a measurement plan comprising one or more acoustic measurements (e.g., “The overall approach relies on the integrated use of ultrasonic and sonic measurements, whereby annulus A is characterised by the ultrasonic pulse-echo and pitch-catch measurements, described in the sections above, while annulus B is explained by the sonic measurement, under the assumptions that annulus A and the inner casing position are known and constrained in the inversion of the sonic data. The diagram in Figure 10 presents this approach.” - page 428, 2nd col., 1st para.; Figure 10);

lowering in a borehole penetrating a subsurface formation a toolstring (Figure 3) having one or more phased array modules (e.g., “The diagram in Figure 10 presents this approach. In this section, use of the sonic measurement is focused on. The sonic device used in real acquisitions comprises an axial receiver array of 13 stations, spaced ½ foot from each other, and with each station comprising eight equispaced azimuthal sensors. The device is equipped with monopole transmitters located close to and far away from the receiver array, as well as two cross-dipole transmitters [6]. Processing of the array data with a dispersion estimator yields modal dispersion curves that are excited in the configuration.” – page 428, 2nd col., 1st para.; Figure 10), wherein each phased array module comprises:

a plurality of acoustic transducers operable to emit an acoustic excitation signal and receive an echo signal (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figure 10); and
a programmable circuit configured to set one or more variables of the phased array modules (e.g., “The overall approach relies on the integrated use of ultrasonic and sonic measurements, whereby annulus A is characterised by the ultrasonic pulse-echo and pitch-catch measurements, described in the sections above, while annulus B is explained by the sonic measurement, under the assumptions that annulus A and the inner casing position are known and constrained in the inversion of the sonic data. The diagram in Figure 10 presents this approach.” - page 428, 2nd col., 1st para.; Figure 10);

configuring the one or more phased array modules, wherein configuring the one or more phased array modules includes programming the programmable circuit to set variables of the one or more phased array modules according to the measurement plan (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figure 10);
performing the one or more acoustic measurements of the measurement plan using the configured one or more phased array modules (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figures 10-12); and
characterizing one or more of the formation, a casing disposed in the borehole, and/or an annulus between the casing and the formation, using results of the performed one or more acoustic measurements (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figures 10-12; page 429, 7. Conclusions section).
As to claim 2, Zeroug et al. disclose a method (Abstract) wherein the one or more variables include at least one of:
which ones of a plurality of transducer elements of the one or more phased array modules are to transmit and receive pulses (e.g., “The overall approach relies on the integrated use of ultrasonic and sonic measurements, whereby annulus A is characterised by the ultrasonic pulse-echo and pitch-catch measurements, described in the sections above, while annulus B is explained by the sonic measurement, under the assumptions that annulus A and the inner casing position are known and constrained in the inversion of the sonic data. The diagram in Figure 10 presents this approach.” - page 428, 2nd col., 1st para.; Figure 10);
relative delays (e.g., casing arrival) to be applied to each transducer element of the one or more phased array modules (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section; Figure 2); and
a gain control or amplitude control of each transducer element of the one or more phased array modules (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section; Figure 3),
a shape of the acoustic excitation signal (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section; Figure 3),
a frequency (Abstract; pages 426-427, 4. Extracting Cement Wave Speed from the Pitch-Catch Casing Arrival section; Figures 7-8).
Referring to claim 3, Zeroug et al. disclose a method (Abstract) wherein:
a first one of the one or more acoustic measurements of the measurement plan is obtainable via operation of one or more of the phased array modules in a first operational mode for generating a first wavefront having a first predetermined profile (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section);
a second one of the one or more acoustic measurements of the measurement plan is obtainable via operation of one or more of the phased array modules in a second operational mode for generating a second wavefront having a second predetermined profile (pages 423-424, 1. Ultrasonic Pulse-Echo with a Rotating Scanning Trans-receiver section); and
the first and second predetermined wavefront profiles are different (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figure 10).
As to claim 4, Zeroug et al. disclose a method (Abstract) wherein:
one of the acoustic measurements comprises a sequence of a plurality of transmission/reception operations (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section; Figure 2);
configuring the phased array modules comprises setting at least one of the variables before each of the transmission/reception operations of the sequence (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section; Figure 2); and
the phased array modules are configured such that each of the transmission/reception operations of the sequence are performed with the same number of transmitters and receivers and with the phased array modules operated in the same operational mode, the transmitters and receivers being selected so that a wavefront having a predetermined profile associated to the operational mode is emitted toward a predetermined azimuth, and the predetermined azimuths associated with each transmission/reception operation are different (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section; Figure 2).
Referring to claim 5, Zeroug et al. disclose a method (Abstract), wherein the first operational mode is selected so that the wavefront is a focused wavefront, wherein the first operational mode is used for imaging a surface of the casing (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section), and
wherein the second operational mode is selected so that the wavefront is an unfocused wavefront, wherein the second operational mode is used for characterizing at least one of the annulus between the casing and the formation and casing thickness (pages 423-424, 1. Ultrasonic Pulse-Echo with a Rotating Scanning Trans-receiver section; Figure 1).
As to claim 6, Zeroug et al. disclose a method (Abstract), wherein the phased array module is configured in the second operational mode so that frequency bandwidth of the wavefront includes a casing resonance frequency (pages 423-424, 1. Ultrasonic Pulse-Echo with a Rotating Scanning Trans-receiver section; Figure 1).
Referring to claim 7, Zeroug et al. disclose a method (Abstract) further comprising updating the measurement plan based on results of a performed one or more of the acoustic measurements, wherein updating the measurement plan includes changing parameters of one of the acoustic measurements of the measurement plan and/or adding an additional acoustic measurement to the measurement plan (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figures 10-12; page 429, 7. Conclusions section).
As to claim 8, Zeroug et al. disclose a method (Abstract) wherein the measurement plan comprises at least one of:
a main measurement for characterizing one or more of the subsurface formation, the casing, and/or the annulus (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figures 10-12; page 429, 7. Conclusions section); and
an auxiliary measurement for characterizing the toolstring or an environment of the borehole surrounding the toolstring (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figures 10-12; page 429, 7. Conclusions section).
Referring to claim 9, Zeroug et al. disclose a method (Abstract) wherein the auxiliary measurement is for characterizing at least one of:
eccentering of the one or more phased arrays relative to a central axis of the borehole (pages 423-424, 1. Ultrasonic Pulse-Echo with a Rotating Scanning Trans-receiver section; pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section; pages 425-426, 3. Full-Waveform Inversion for Pulse-Echo Data on Thick Casings section; Figure 3-6); and
acoustic impedance and/or soundwave propagation speed of the fluid surrounding the toolstring in the borehole (pages 426-427, 4. Extracting Cement Wave Speed from the Pitch-Catch Casing Arrival section; Figures 7-8).
As to claim 10, Zeroug et al. disclose a method (Abstract) wherein each of the one or more acoustic measurements relate to at least one of:
measuring internal diameter of the borehole wall (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figures 10-12);
determining thickness, surface geometry, and/or a corrosion indication of the casing (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figures 10-11);
determining material state (e.g., cement) of the annulus (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figures 10-11);
determining an acoustic property of the formation (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section, Figure 2; pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figure 6); or
imaging a formation texture and/or feature (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section, Figures 2-3).
Referring to claim 11, Zeroug et al. disclose a method (Abstract) wherein:
performing the one or more acoustic measurements comprises performing a first one of the one or more acoustic measurements while the toolstring is moved in a first trip through a first portion of the borehole (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section, Figures 2-3);
the method comprises updating the measurement plan by:
processing results of the first acoustic measurement (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section, Figures 2-3); and
changing parameters of one of the acoustic measurements of the measurement plan and/or adding an acoustic measurement to the measurement plan (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section, Figures 2-3; pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figures 10-11); and
performing a second acoustic measurement while the toolstring is moved in a second trip through a second portion of the borehole, wherein the second acoustic measurement is the changed and/or added acoustic measurement, and wherein the first portion of the borehole comprises at least a part of the second portion of the borehole (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figures 10-11).
As to claim 12, Zeroug et al. disclose a method (Abstract) further comprising detecting an anomaly (e.g., attenuation of amplitude) in the results of the first acoustic measurement in the second portion of the borehole and updating the measurement plan based on the anomaly detection (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section; Figures 2-3).
Referring to claim 13, Zeroug et al. disclose a method (Abstract) wherein a phased array module utilized for the first acoustic measurement is configured to emit acoustic excitation signals simultaneously at a first plurality of azimuths distributed fully around the borehole and receiving excitation signals simultaneously at a second plurality of azimuths distributed fully around the borehole (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section; Figures 2-3).
As to claim 14, Zeroug et al. disclose a method (Abstract), comprising, processing the main measurement by a processor of the toolstring to extract information, wherein changing parameters of one of the acoustic measurements of the measurement plan and/or adding an acoustic measurement to the measurement plan is performed based on the extracted information (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section, Figures 2-3; pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figures 10-11).
Referring to claim 15, Zeroug et al. disclose a method (Abstract), comprising transmitting data based on one of the performed measurements to surface equipment disposed at a wellsite surface from whence the borehole originates, wherein changing the parameters of the one of the acoustic measurements of the measurement plan and/or adding an acoustic measurement to the measurement plan is based on results from processing of the transmitted data by the surface equipment (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section, Figures 2-3; pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figures 10-11).
As to claim 16, Zeroug et al. disclose a method (Abstract) wherein updating the measurement plan further comprises changing one or more additional acquisition parameter, wherein the one or more acquisition parameters includes at least a logging speed of the toolstring (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section, Figures 2-3; pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figures 10-11).
Referring to claim 17, Zeroug et al. disclose a method (Abstract), wherein changing parameters of one of the acoustic measurements of the measurement plan and/or adding an acoustic measurement to the measurement plan is performed while the toolstring remains in the borehole (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section, Figures 2-3; pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figures 10-11).
As to claim 18, Zeroug et al. disclose a system (Figure 6) comprising:
a toolstring comprising one or more phased array modules and configurable for operation in a borehole that extends into a subsurface formation (e.g., “The diagram in Figure 10 presents this approach. In this section, use of the sonic measurement is focused on. The sonic device used in real acquisitions comprises an axial receiver array of 13 stations, spaced ½ foot from each other, and with each station comprising eight equispaced azimuthal sensors. The device is equipped with monopole transmitters located close to and far away from the receiver array, as well as two cross-dipole transmitters [6]. Processing of the array data with a dispersion estimator yields modal dispersion curves that are excited in the configuration.” – page 428, 2nd col., 1st para.; Figure 10), wherein each phased array module comprises:
a plurality of acoustic transducer elements operable to emit an acoustic excitation signal and receive an echo signal (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figure 10); and
a programmable circuit operable to set one or more variables relative to the one or more phased array modules (e.g., “The overall approach relies on the integrated use of ultrasonic and sonic measurements, whereby annulus A is characterised by the ultrasonic pulse-echo and pitch-catch measurements, described in the sections above, while annulus B is explained by the sonic measurement, under the assumptions that annulus A and the inner casing position are known and constrained in the inversion of the sonic data. The diagram in Figure 10 presents this approach.” - page 428, 2nd col., 1st para.; Figure 10), wherein the toolstring is configurable to perform a plurality of measurements using the one or more phased array modules, each measurement corresponding to a different configuration by the programmable circuit of each phased array module (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figure 10); and
a processing system configured to characterize one or more of the formation, a casing disposed in the borehole, and/or an annulus between the casing and the formation, using at least one measurement obtained via operation of one or more of the one or more phased array modules (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figures 10-12; page 429, 7. Conclusions section).
Referring to claim 19, Zeroug et al. disclose a system (Figure 6) wherein the variables comprise at least one of:
which ones of a plurality of transducer elements of one or more of the phased array modules are to transmit and/or receive pulses (e.g., “The overall approach relies on the integrated use of ultrasonic and sonic measurements, whereby annulus A is characterised by the ultrasonic pulse-echo and pitch-catch measurements, described in the sections above, while annulus B is explained by the sonic measurement, under the assumptions that annulus A and the inner casing position are known and constrained in the inversion of the sonic data. The diagram in Figure 10 presents this approach.” - page 428, 2nd col., 1st para.; Figure 10);
relative delays (e.g., casing arrival) to be applied to each transducer element (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section; Figure 2);
gain and/or amplitude control of each transducer element (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section; Figure 3)
a shape of the acoustic excitation signal (pages 424-425, 2. Ultrasonic Pitch-Catch-Flexural Wave Imaging section; Figure 3); and
a frequency (Abstract; pages 426-427, 4. Extracting Cement Wave Speed from the Pitch-Catch Casing Arrival section; Figures 7-8).
As to claim 20, Zeroug et al. disclose a system (Figure 6) wherein:
each of the one or more phased array modules includes:
at least one transmitter component for emitting the acoustic excitation signal (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figure 10); and
at least one reception component for recording the received echo signal (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figure 10); and
each programmable circuit includes:
a plurality of transducer connection means for selectively connecting the transmitter and reception components to corresponding ones of the transducer elements (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figure 10); and
a control unit connected to each of the transmitter and reception components and the plurality of transducer connection means, wherein the control unit controls operation of each of the transmitter and reception components and the transmitter connection means (pages 428-429, 6. Sonic Guided Modes for Cement Evaluation in Double Casing Strings section; Figure 10).
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2857